Citation Nr: 1547654	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  15-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and he had subsequent service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the RO continued the denial of service connection for a back disability.  In June 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In July 2015, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic back disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service or to a service-connected disability.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran submitted his claim of service connection for a back disability under the Fully Developed Claim process.  The fully developed claim includes notice of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examination in September 2015.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board remanded previously, in part, to obtain Social Security Administration (SSA) disability record.  As the Veteran subsequently informed VA that these record would not be relevant to his claim, there was no error in not obtaining these records.  See generally Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The examination was thorough; the examiner expressed familiarity with the record, and the opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the undersigned identified the issue being decided herein on appeal and focused on the elements necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has a back disability due to service and specifically due to a crush injury to his hip in service.

It is not in dispute that the Veteran now has diagnoses of lumbar spine degenerative joint disease and chronic low back pain, as such diagnoses were made on VA examination.  Furthermore, the Veteran's STRs show that he sustained a crush injury to the left hip in service.  However, the injury in service is not shown to have resulted in chronic back pathology.  In this regard, the Veteran's service separation examination is silent for spine disability.  And on service separation report of medical history, the Veteran specifically denied recurrent back pain.  Notably, a September 2015 VA examiner who reviewed the record indicated that the Veteran's separation examination did not show evidence or clinical findings consistent with a back condition and that postservice medical records were silent for a back condition until March 2008 when the Veteran was seen by a VA provider requesting information on filing a claim for back pain.  The examiner noted that the Veteran's current degenerative changes in the lumbar spine are different from traumatic arthritis and that a review of the record does not show evidence of a pathophysiologic or biomechanical process that originates from the original injury of hip contusion to cause degenerative arthritis of the spine.  Therefore, as a back disability was not found on service separation examination and is not shown shortly after service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current back disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current back disability is unrelated to the Veteran's service/hip injury therein.  The only medical opinion in the record is that of the September 2015 VA examiner who found that the Veteran's current back disability was not shown to have begun in service or for many years thereafter.  Instead, the examiner noted that postservice treatment records indicate that the Veteran was first seen in March 2008, many years after service, requesting information on filing a claim for back pain.  The examiner noted that at that initial visit, the lumbar spine x-rays taken were deemed normal.  The examiner indicated that on the present examination, there was evidence of only mild degenerative changes of the lumbar spine, which is not the same as traumatic arthritis, and which is a condition associated with chronic wear and tear as well as aging. As noted above, the examiner indicated that he could find no evidence of a pathophysiologic or biomechanical process that originates from the original injury of hip contusion in service which would cause degenerative arthritis of the spine.  Consequently, the examiner noted that he was unable to find that the Veteran's back disability is related to his service/injury therein.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current back disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Regarding the Veteran's alternate allegation that his back disability is secondary to a left hip disability, as a left hip disability is not service-connected, that theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a back disability is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


